Citation Nr: 9922396	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  97-31 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO)
in Fort Harrison, Montana


THE ISSUE

Entitlement to a separate evaluation for loss of use of the 
left foot.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel 


INTRODUCTION

The veteran had active service from November 1975 to 
November 1978.  

A review of the evidence of record discloses that a 
60 percent disability rating has been in effect for 
postoperative residuals of a lumbar diskectomy, effective 
October 1, 1994.  

A hearing was held before a hearing officer at the RO in 
September 1997.  In his decision, the hearing officer 
indicated that the veteran's neurological symptomatology, a 
part of which supported a 60 percent evaluation, had to be 
evaluated separately to avoid using the same symptomatology 
twice in order to arrive at the proper level of compensation.  
Accordingly, by rating decision dated in October 1997, a 40 
percent evaluation was assigned for "postoperative residuals, 
L5-S1 diskectomy, with a severe limitation of motion of the 
lumbar spine...."  A separate 40 percent rating was also 
assigned for "left lower extremity weakness, with reflux 
sympathetic dystrophy and lateral femoral cutaneous 
neuropathy," under the provisions of 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (1998).  The veteran was also found to 
be entitled to a total compensation rating based on 
unemployability by reason of his service-connected 
disabilities, from April 30, 1996.  

Symptomatology pertaining to the left foot was considered in 
arriving at the 40 percent disability rating under Diagnostic 
Code 8520.  However, the veteran could also be found to be 
entitled to special monthly compensation based on loss of use 
of the left foot, should that be found.  Accordingly, that 
matter is for consideration by the Board at this time.  




FINDING OF FACT

It has not been shown that due to a service-connected 
disability, the veteran has anatomical loss or loss of use of 
his left foot, nor has functioning of the foot been shown to 
be so limited due to service-connected disability that the 
veteran would be equally well served by an amputation below 
the knee with use of a suitable prosthetic appliance.


CONCLUSION OF LAW

The criteria for a separate evaluation for loss of use of the 
left foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.63 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Loss of use of the hand or a foot, for the purpose of special 
monthly compensation, will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the elbow or knee with use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function of the hand or foot, whether 
the acts of grasping, manipulation, and so forth...in the case 
of the foot, could be accomplished equally well by an 
amputation stump with prosthesis.  Extremely unfavorable 
complete ankylosis of the knee, or complete ankylosis of two 
major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches (8.9 centimeters) or more, will be 
taken as loss of use of the hand or foot involved.  Complete 
paralysis of the external popliteal nerve (common peroneal) 
and consequent footdrop, accompanied by characteristic 
organic changes including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve, will be taken as loss of use of the 
foot.  38 C.F.R. § 4.63 (1998).

From a review of the evidence of record, it is the opinion of 
the Board that the veteran's claim must fail.  It is not 
shown that he has service-connected impairment that results 
in the loss of use of his left foot as claimed by him.  The 
Board has considered the veteran's contentions, but he has 
furnished no medical evidence or opinion to support his 
claim.  The veteran, as a layman, is not competent to assign 
a specific etiology to his symptomatology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The evidence of record includes the report of an official 
examination accorded the veteran in March 1997.  The 
veteran's low back difficulties were described.  The veteran 
also noted that he was aware of a burning in the midlateral 
left foot on regaining consciousness following surgery for 
his low back in 1994.  The veteran claimed this subsequently 
became more diffuse and involved the entire left foot, 
producing a sensation as though the whole left foot was 
constantly burning.  He stated this was aggravated by 
touching the left foot very lightly, and by any sort of heat.  
Cooling the foot seemed to alleviate the symptoms to some 
extent.  He noted that the left foot became mottled and 
discolored at times.  It was generally cooler to touch than 
was noted on the right.  He noted that the problem was 
diagnosed as having been "sympathetic mediated pain."  The 
veteran also complained of weakness in the left leg, which 
seemed to be primarily related to pain limitation involving 
the left foot.  He denied any loss of sensation in the left 
lower extremity, but noted that the entire left foot with the 
exception of the proximal anterior aspect of the foot was 
"extraordinarily sensitive" to any sort of stimulus, 
including extremely light touch.  

On examination, the examiner stated he was not able to assess 
the distal left lower extremity pulses since the veteran 
complained of such pain in the foot on palpation that he 
would not allow the examiner to touch it.  The left foot was 
mottled in appearance and appeared to be cool to touch on the 
one occasion that the examiner was able to touch it without 
the veteran withdrawing it "violently."  

On neurological examination the veteran was described as 
walking with a significant limp favoring the left lower 
extremity.  Motor strength appeared to be normal in the left 
hip flexors, quadriceps and hamstring musculature.  It was 
impossible to accurately assess the strength of the anterior 
compartment or triceps surae calf musculature, due to the 
fact that the veteran refused to allow the examiner to hold 
on to the foot.  The veteran was not able to heel walk or toe 
walk with the left distal lower extremity.  Whether this was 
due to neurogenic motor weakness with the calf musculature, 
or was simply secondary to pain limitation, was uncertain.  
There was no evidence of wasting or atrophy of the left calf 
musculature, however, and both calves measured the same in 
circumference.  Accordingly, the examiner stated he seemed 
more likely that the calf muscle weakness on the left was 
primarily secondary to pain limitation.

Left ankle jerk was absent.  Babinski reflux could not be 
assessed on the left due to marked hypersensitivity to 
palpation of the left foot.  There was marked hyperalgesia to 
pinprick over the left foot.  Sensation appeared normally 
preserved in all other areas.  It was noted that the veteran 
tandem walked reasonably well.  

The pertinent examination impression was left lower extremity 
reflex sympathetic dystrophy characterized by severe constant 
burning pain and marked increased sensitivity of the left 
foot to any sort of sensory stimulus (other than cold, which 
seemed to alleviate it to some extent).  There was typical 
discoloration and coldness of the left foot characteristic of 
reflex sympathetic dystrophy.  The examiner noted that he had 
attempted to reassure the veteran that "most individuals 
suffering with this affliction are able to obtain 
satisfactory pain relief if they are managed by health care 
providers with sufficient experience in management of this 
problem."  The examiner noted that often, this reflex 
sympathetic dystrophy condition abates spontaneously in time, 
in the absence of treatment.  The examiner further noted that 
"generally speaking, the less the individual stimulates the 
afflicted extremity, the longer it takes to improve."  It 
was opined that the veteran "seems to be favoring his left 
lower extremity very substantially, which may contribute to 
the persistence of the problem . . . ."  The examiner 
concluded by noting that he did not think that the veteran 
was exaggerating the severity of his subjective complaints of 
pain in the left lumbosacral and left foot region.  It was 
noted that reflex sympathetic dystrophies are extremely 
unpleasant and totally preoccupy those afflicted.  It was 
stated that in order to avoid aggravating the left foot 
symptoms, the veteran "has been forced to avoid all 
activities that could aggravate the problem, which basically 
includes any activity that stimulates the left foot 
(including walking in a normal fashion)."

The private medical records available for review do not show 
that the veteran has footdrop or other abnormal findings such 
that no effective function remains other than that which 
would be equally well-served by an amputation stump at the 
site of election below the knee with use of a suitable 
prosthetic appliance.  The veteran has consistently been 
shown to be able to ambulate, albeit he limps favoring the 
lower extremity.  Significantly, at the time of the official 
examination accorded him in 1997, it was stated that he 
tandem walked reasonably well.  In sum, although the veteran 
has been forced at this point to refrain from walking in a 
normal fashion in order to avoid aggravating his painful left 
foot symptoms, the preponderance of the evidence shows that 
the veteran essentially still retains effective use of the 
left foot.  In arriving at this conclusion, the Board does 
not wish to diminish the disability picture associated with 
the veteran's left foot which the Board acknowledges to be 
considerable as reflected by the disability evaluations 
assigned.  The legal criteria cited above, however, are 
controlling to the issue of whether additional compensation 
based on loss of use of the left foot can be granted.  The 
Board concludes that such compensation cannot be granted as 
the evidence of record fails to show that the veteran has 
lost the use of the left foot due to his service-connected 
disabilities.  Accordingly, the benefit sought on appeal must 
be denied.  


ORDER

A separate evaluation based on loss of use of the left foot 
is denied.  



		
	Michael A. Pappas
	Acting Member, Board of Veterans' Appeals

 

